Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al (2014/0025062).
	Rosenberg et al provide an RF treatment apparatus (Abstract) comprising an RF generator (104) and an electrode (120) for applying energy to tissue.  There is a sensor unit (not specifically labeled, but impedance measurement is discussed in paragraphs [0031] and [0034], for example).  There is also a controller (108) which receives a sensing value of impedance and determines whether or not to cut off RF energy if the measure impedance reaches a particular threshold (para. [0020], for example).  The impedance is determined over a specific period (i.e. a number of pulses as per para. [0034-0035]).
	Regarding claim 2, the controller determines an increase in impedance over a specific time period (i.e. number of pulses) as addressed above.  Regarding claims 3-5, see discussion in paragraphs [0020] and [0034-0035].  Regarding claims 6 and 7, an average of the impedance is determined over time to indicate when a threshold is 
	Regarding claim 13, Rosenberg et al disclose a method associated with the apparatus comprising applying RF energy to tissue through an electrode, calculating impedance of the tissue whereby the impedance is calculated as a product of a specific time period (i.e. number of pulses) during which RF energy is applied.  The controller determines if the impedance exceeds a threshold and turns off the generator as addressed above.
	Regarding claims 14-15, the parameter (i.e. average impedance across the pulses) is defined as a product of a rising time during a specific time period (i.e. duration of the pulses) and the change in the impedance is measured as addressed above.  Regarding claim 16, the average change in impedance is measured as addressed in paragraphs [0034-0035].  Regarding claim 17, determining if the parameter (i.e. average impedance) exceeds a threshold is performed after a specific time from which the RF energy is applied (e.g. after the four pulses as addressed above).  Regarding claim 19, see discussion of claim 12 above.
	Regarding claim 20, Rosenberg et al disclose the steps of applying RF energy to tissue, calculating an impedance, and determining whether an average of impedance of the tissue in a specific time period (i.e. across four pulses) exceeds a threshold and cutting off the RF energy if the threshold is exceeded as addressed above.
	Regarding claim 21, Rosenberg et al disclose a skin treatment method as addressed above including the steps of positioning an electrode in tissue, heating the 
	Regarding claim 22, RF energy is discontinued if the threshold is exceeded and remains on until the threshold is met.  Regarding claim 23, the parameter is an average of impedance values measure during a time interval as addressed previously.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (‘062) in view of the teaching of Knowlton (6,438,424).
	Regarding claims 8, 9 and 18, Rosenberg et al disclose the heating of skin tissue, but fail to expressly monitor temperature and maintain a threshold temperature for the tissue.  Knowlton discloses another RF treatment device for treating the skin surface, and specifically disclose an energy delivery device that utilizes impedance and temperature feedback to control the delivery of energy to tissue.  See, for example, 
	Regarding claims 10 and 11, while Rosenberg et al disclose impedance monitoring to control energy delivery, the specific mechanism for monitoring impedance is not expressly disclosed.  The examiner maintains that those of ordinary skill in the art are aware of the various ways in which impedance may be monitored in such a feedback mechanism.  Knowlton specifically teaches the measurement of current, power and voltage to calculate a RMS value of impedance (col. 12, lines 5-41) for use in a feedback controller to control the delivery of energy to tissue.  To have provided the Rosenberg et al device with a sensor unit to measure current, voltage and power to determine the impedance and control the delivery of energy to tissue would have been an obvious consideration for one of ordinary skill in the art since Knowlton fairly teaches of measuring such parameters to determine impedance in a feedback control mechanism for an analogous device.
	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palero et al (2018/0133469) disclose another skin treatment device that provides RF energy to tissue and monitors impedance to control the output .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/April 28, 2021